DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,768,639 (hereinafter ‘639). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘639
Claim 1:
determining, using a sensor input of a drone, that the drone has been manually launched by a person;

in response to determining that the drone has been manually launched by a person, identifying using the sensor input of the drone, a distinctive visual feature of the person;


automatically tracking the person based on automated recognition of the distinctive visual feature of the person in the image captured by the camera; and 










executing one or more maneuvers to move the drone within three dimensional space based on a gesture performed by the person detected in the image.
Claim 1:
identifying a sensor input within a drone, the sensor input indicating movement of the drone within a three dimensional space, the drone comprising one or more sensors and one or more drone control components; 

upon receiving the sensor input indicating that the drone moved within the three dimensional space, determining that one or more 

in response to the determining that the one or more movement attributes are associated with the drone having been physically displaced by the user, selecting one or more maneuvers corresponding to at least one movement attribute of the one or more movement attributes; and 

executing the one or more maneuvers by controlling the one or more drone control components to move the drone within the three dimensional space.

Current Application					‘639
Claim 11:
one or more processors; and

a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

determining, using a sensor input of a drone, that the drone has been manually launched by a person;

in response to determining that the drone has been manually launched by a person, identifying using the sensor input of the drone, a distinctive visual feature of the person;

after the drone has been manually launched by the person, capturing, using a camera of the drone, an image of the person;

automatically tracking the person based on automated recognition of the distinctive visual feature of the person in the image captured by the camera; and 









executing one or more maneuvers to move the drone within three dimensional space based on a gesture performed by the person detected in the image.
Claim 11:
one or more processors; and 

a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

identifying a sensor input within a drone, the sensor input indicating movement of the drone within a three dimensional space, the drone comprising one or more sensors and one or more drone control components; upon receiving the sensor input indicating that the drone has moved within the three dimensional space, determining that one or more movement attributes from the sensor input are associated with the drone having been physically displaced by a user, the determining comprising determining that a combination of movement component values, 

in response to the determining that the one or more movement attributes are associated with the drone having been physically displaced by the user, selecting one or more maneuvers corresponding to at least one movement attribute of the one or more movement attributes; and 

executing the one or more maneuvers by controlling the one or more drone control components to move the drone within the three dimensional space.






Current Application					‘639
Claim 20:
determining, using a sensor input of a drone, that the drone has been manually launched by a person;

in response to determining that the drone has been manually launched by a person, identifying using the sensor input, of the drone, a distinctive visual feature of the person;

after the drone has been manually launched by the person, capturing, using a camera of the drone, an image of the person;

automatically tracking the person based on automated recognition of the distinctive visual feature of the person in the image captured by the camera; and











executing one or more maneuvers to move the drone within three dimensional space based on a gesture performed by the person detected in the image.
Claim 18:
identifying a sensor input within a drone, the sensor input indicating movement of the drone within a three dimensional space, the drone comprising one or more sensors and one or more drone control components; 

upon receiving the sensor input indicating that the drone has moved within the three dimensional space, determining that one or more movement attributes from the sensor input are associated with the drone having been physically displaced by a user, the determining comprising determining that a combination of movement component values, representing movement of the drone within the three-dimensional space, received within the sensor input, matches a set of movement attributes associated with the drone having been physically displaced by the user; 



executing the one or more maneuvers by controlling the one or more drone control components to move the drone within the three dimensional space.


Claims 2-10 and 12-17 of the current application correspond to claims 2-10 and 12-17 of ‘639.

It is clear that all the elements of the application claims [1, 11 and 20] are to be found in patent claims [l, 11 and 18] (as the application claims [1, 11 and 20] fully encompasses patent claims [l, 11 and 18]). The difference between the application claims [1, 11 and 20] and the patent claims [l, 11 and 18] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [l, 11 and 18] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 11 and 20]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [1, 11 and 20] is anticipated by claims [l, 11 and 18] of the patent, it is not patentably distinct from claims [l, 11 and 18] of the patent.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664